DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending in the application.  Claims 1-13 are withdrawn from consideration.  The rejections of record from the office action dated 8/28/20 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claim 14, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the zinc oxide coating (see, PGPub, [0112, 0121, 0171, etc]).  The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of USC 112(a) (MPEP 2163.05 II).  
Regarding claims 16-19, the claims are rejected as depending upon a rejected claim and not curing the deficiencies therein. 
Regarding claim 20, the claim is rejected for the case of depositing an electroless nickel, which would fail to cure the deficiencies of claim 14.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14, 16-18, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aizenberg (US 2014/0147627).
Regarding claims 14, 16, 18, and 19, Aizenberg teaches a method for producing a slippery liquid infused porous surface (aka SLIPS) (abstract, [0004]) wherein the surface is part of a fluid transport flow path, or container, including channels or pipes (i.e. vessels) [0038-0040, 191, and 208], and is designed to be oleophobic (i.e. superoleophobic) (i.e. providing a superoleophobic coating that is not wetted by heavy oil or bitumen and is stable at heavy oil handing temperatures of about 200oC facilitating the flow 
The examiner notes that the phrase “for transporting material that is solid or semi-solid at room temperature” is being interpreted as a statement of intended use.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art (MPEP 2111.02, II).  In this case, the intended usage “for transporting material that is solid or semi-solid at room temperature” does not add a manipulative difference to the claimed method of producing a superoleophobic coating for a vessel.  However, in the interest of being complete, the examiner notes that Aizenberg teaches the materials in contact with the SLIPS coating to be any of liquid, solid, or gas [0128, 0130, 0208], and specific attention to aromatic-asphaltic crude oil [0208] (e.g. bitumen), and thus also teaches this usage.  
The method comprises the steps of providing a solid metal substrate that is roughened by abrasive blasting (i.e. the surface comprising a textured metal) (i.e. mechanically roughening the surface to provide the textured metal prior to applying the nanotextured coating, regarding claim 16) [0181], then post-treated by spray coating, and then functionalized [0185], Fig. 45 A.  The spray coating provides porous micro/nanoparticles on the solid surface (i.e. applying a nanotextured coating having a porous network of interconnected micron sized pores to a surface of the vessel) [0185], and is a porous network [0161, 0166].  This surface then may be functionalized with various perfluorinated carboxylic acids, fluorinated silanes, end-functionalized fluorinated polymers, and combinations thereof [0236-0240] (i.e. functionalizing the nanotextured coating with a fluorinated compound) (i.e. functionalized the nanotextured coating comprises at least one of a silane, carboxylic acid, to the nanotextured coating, regarding claim 19).   
While Aizenberg does not expressly teach the above porous nanotextured coating to “trap air” (as claimed), as the coating of Aizenberg is identical to that as being claimed it would be expected capable of trapping air as claimed, absent an objective contrary showing.
Regarding claim 17, Aizenberg teaches arbitrary geometries of the surface to include porous surfaces of meshes [0191].  
Claim 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aizenberg (US 2015/0175814).
Regarding claim 14, 16, 18, and 19, Aizenberg teaches a method for preparing an article comprising the steps of providing a metal surface, roughening the metal surface, and disposing a lubricating layer on the roughened metal containing surface (abstract).  The coating exhibits oleophobic and omniphobic properties oleophobic (i.e. superoleophobic) (i.e. providing a superoleophobic coating that is not wetted by heavy oil or bitumen and is stable at heavy oil handing temperatures of about 200oC facilitating the flow of heavy oil or bitumen along a surfaceto provide a superolephobic coating to facilitate flow of the material along the surface) or omniphobic (i.e. superomniphobic coating, regarding claim 18) [0096].
The article may be an ant-stick container or vessel for materials [0246-0247].
The examiner notes that the phrase “for transporting material that is solid or semi-solid at room temperature” is being interpreted as a statement of intended use.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art (MPEP 2111.02, II).  In this case, the intended usage “for transporting material that is solid or semi-solid at room temperature” does not add a manipulative difference to the claimed method of producing a superoleophobic coating for a vessel.  However, in the interest of being complete, the examiner notes 
The metal surface may have a native roughness factor or be preliminarily roughened (i.e. surface comprising textured metal) by etching or physical means (i.e. etching the surface or mechanical roughening prior to applying the nanotextured coating, regarding claim 16) [0124, 0127].  In addition a layer micro/nanostructured layer is possible, including nanostructured metal oxides [0123-0127] which are formed by coating (i.e. applying a nanotextured coating having a porous network of interconnected micron sized pores to a surface of the vessel) using sol-gel deposition to form a nanoporous coating [0130-0130].  The micro/nanostructured roughened surface is then chemically modified via functionalization [0128].  
While Aizenberg does not expressly teach the above porous nanotextured coating to “trap air” (as claimed), as the coating of Aizenberg is identical to that as being claimed it would be expected capable of trapping air as claimed, absent an objective contrary showing.
In regards to the chemical functionalization, in all worked examples, the Aizenberg demonstrates functionalization using fluorinated compounds, including perfluorinated carboxylic acids, fluorinated phosphoric acids, and fluorinated silanes (i.e. functionalizing the nanotextured coating with a fluorinated compound) (i.e. functionalized the nanotextured coating comprises at least one of a silane, carboxylic acid, to the nanotextured coating, regarding claim 19) [0139, 0152, 0156, 0163, etc.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg (US 2014/0147627), as applied to claim 14 above, and further in view of Sigmund (WO 2016/014946).
Regarding claims 15 and 20, the limitations of claim 14 have been previously set forth.  Aizenberg teaches post spraying nanoparticles (i.e. applying a nanotextured coating) to the metal substrate after roughening (Aizenberg, [0177, 0181]), however is silent regarding the nanotextured coating comprising a nanotetrapodal oxide coating. 
Sigmund is in the related field of superoleophobic coatings (abstract), and specifically teaches it was known prior to the date of filing that spraying nanoparticles, including tetrapod ZnO nanoparticles 
Aizenberg and Sigmund are both in related fields of endeavor.  It would have been obvious to one skilled in the art to modify the spraying step of Aizenberg to include tetrapod ZnO nanoparticles as taught by Sigmund for the expected result of producing superolephobic surfaces with high oil repellency (Sigmund, p. 2, lines 15-21).  

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg (US 2015/017814), as applied to claim 14 above, and further in view of Sigmund (WO 2016/014946).
Regarding claims 15 and 20, the limitations of claim 14 have been previously set forth.  Aizenberg teaches a nanostructured coating to a roughened metal substrate (Aizenberg, [0124, 0127]), and by using metal oxides [0127] such as ZnO (Aizenberg, [0151], Example 3).  Aizenberg, however, does is silent with regards to the ZnO being nanotretrapodal ZnO.  
Sigmund is in the related field of superoleophobic coatings (abstract), and specifically teaches it was known prior to the date of filing that spraying nanoparticles, including tetrapod ZnO nanoparticles with a fluorinated binder onto a substrate, produced superolephobic surfaces with high oil repellency (p. 2, lines 15-21).  
Aizenberg and Sigmund are both in related fields of endeavor.  It would have been obvious to one skilled in the art to modify the ZnO Aizenberg to include tetrapod ZnO nanoparticles as taught by Sigmund for the expected result of producing superolephobic surfaces with high oil repellency (Sigmund, p. 2, lines 15-21).  
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg’814 (US 2015/017814), as applied to claim 14 above, and further in view of Aizenberg’627 (US 2014/0147627).
Regarding claim 17, the limitations of claim 14 have been previously set forth.  Aizenberg’814 teaches the metal substrate to be porous (Aizenberg’814, [0014]), but does not expressly teach a metal mesh.  
Aizenberg’627 is in the related field of SLIPS and teaches porous surfaces to include any suitable materials and geometries including metallic structures, meshes, and wires (Aizenberg’626, [0191]).  
Aizenberg’814 and Aizenberg ‘627are both in related fields of endeavor.  It would have been obvious to one skilled in the art to exchange the porous substrate of Aizenberg’814 to be a metal mesh as taught by Aizenberg’627 as the substrates are taught equivalents. A prima facie case of obviousness exists when substituting equivalents known for the same purpose (MPEP 2144.06 II).

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant argues on p. 6 
that Aizenberg ‘627 does not teach an interconnecting network of micron scale mores. 
The surface is liquid-infused, and no mention of pores that trap air.

Regarding (a), Aizenberg ‘627 teaches a network of pores with size overlapping with the micron length scale in at least [0161].
Regarding (b), while the examiner readily acknowledges that the intended use of the functionalized porous solid surface of Aizenberg is to be with an impregnating liquid B, the solid surface and method of making it may be distinct from the application of liquid B.  For example, [0221] clearly states that SLIPS consists of two components, Liquid B and the porous/roughened solid.  It is the porous/roughened solid of Aizenberg and its method of manufacture that is being relied upon.  As this 

Applicant argues on p. 7 
that Aizenberg ‘814 does not teach an interconnecting network of micron scale mores. 
The surface is liquid-infused, and no mention of pores that trap air.

Regarding (c), Aizenberg ‘814 teaches a network of pores with size overlapping with the micron length scale in at least [0123].
Regarding (d), while the examiner readily acknowledges that the intended use of the functionalized porous solid surface of Aizenberg is to be with an impregnating liquid B, the solid surface and method of making it may be distinct from the application of liquid B.  It is clear that the SLIPS consists of two components, Liquid B and the porous/roughened solid.  It is the porous/roughened solid of Aizenberg and its method of manufacture that is being relied upon.  As this surface is identical to that as claimed, it would be expected capable of “trapping air” as claimed (e.g. before the application of Liquid B), absent an objective contrary showing.  

Applicant argues on p. 8
Sigmund fails to cure the above alleged deficiencies. 
Regarding (e), the above limitations have already been discussed in view of the Aizenberg references.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/KEVIN C ORTMAN JR./Examiner, Art Unit 1782